Opinion by
Judge Doyle,
Appellants appeal from an order of the Court of Common Pleas of Butler County, which granted a motion for summary judgment filed by Appellees. The issue before the trial court was identical to the one raised before us and concerns the question of whether the instant suit is barred by the doctrines of res judicata and collateral estoppel. Our review of the law convinces us that the trial court properly disposed of the motion and, therefore, we shall affirm on the able and well-reasoned opinion of Judge John H. Brydon, A.D. No. 86-096, Book 127, page 379, filed October 30, 1986 and published at 44 Pa. D. & C. 3rd 98 (1987). Judge Brydon held, in summary, that the case of Presbytery of Reaver-Rutler of the United Presbyterian Church in the U.S.A. v. Middlesex Presbyterian Church, 507 Pa. 255, 489 A.2d 1317 (1985), which action determined the ownership of the church property here in question, was a bar to the instant proceedings.1
Order
Now, November 18, 1987, the order of the Court of Common Pleas of Butler County in the above-captioned matter is hereby affirmed.
Judge MacPhail did not participate in the decision in this case.

 We wish to make it clear that the scope of our order includes all parties, both those specifically named in the caption and those covered by the phrase “et al.”